 \MID-STATETRUCKINGSERVICE647or to perform any service,where an object thereof is to force or require saidemployer to cease doing business with Fairway Farms, Inc.LOCAL584, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, The 120Building, 120 Delaware Avenue, Buffalo,New York,Telephone No. Tl. 6-1782,if they have any question concerning this notice or compliance with its provisions.Mid-StateTrucking ServiceandChauffeurs,Teamsters & Help-ers,Local#431,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica.CaseNo. 20-CA-2393.March 00, 1963DECISION AND ORDEROn January 4, 1963, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The General Counsel filed abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in the case, including exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions 1 of the Trial Examiner with the exception noted below 21 For thereasons stated in his dissenting opinion inIsis Plumbing& HeatingCo.,138NLRB 716,Member Rodgers Is convinced that the award of interest in this case exceedsthe Board's remedial authority.While adhering to such view, for the purpose of thisdecision he is acceding to the majority Board policy of granting interest on money due.2 The cease-and-desist provisions of the Recommended Order are to be amended asfollows :(1)By omitting in paragraph(b) the word"Discouraging.",(2)By adding a new paragraph (c) reading as follows "Discharging or other-wise discriminating against an employee becausehe has filedcharges or given testi-mony underthe Act."141 NLRB No. 52. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Boardadopts asits Order the Recommended Order of the TrialExamineras modifiedherein.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed on August 20, 1962, and October 12,1962,1 respectively, by Chauffeurs, Teamsters & Helpers, Local #431, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union,the General Counsel of the NationalLabor Relations Board,herein respectively called the General Counsel 2 and the Board, through the RegionalDirector for the Twentieth Region(San Francisco,California),issued a complaint,dated October 23,againstMid-State Trucking Service, herein called Respondent,alleging that Respondent has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1), (3), and(4) and Sec-tion 2(6) and(7) of the National Labor Relations Act, as amended from time totime, 61 Stat. 136, herein called the Act.Copies of the charges and the complaint,with notice of hearing thereon, wereduly served upon Respondent and copies of the complaint and notice of hearingwere duly serveduponthe Union.The complaint alleged,in substance,that Respondent,acting through designatedagents named in the complaint,interfered with,restrained;and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act by engaging in certainstated acts and conduct; that on or about August 3 Respondent constructively dis-charged Edward B. Moxley because he had filed grievances with the Union againstRespondent;that on or about August 9 Respondent offered to reinstate Moxley andemployee William Glenn,then on layoff status,if said employees would refrain fromfiling grievances with the Union; and since August 31 Respondent has failed toreinstateMoxley because of his activities in causing the Union to file the charge inthis matter on his behalf.Respondent filed no answer.Pursuant to due notice, a hearing was held on November 26 at Fresno,California,before Trial Examiner Howard MyersEach party was represented by counsel.At the opening of the hearing Respondent's counsel moved to adjourn the hearinguntil 1 o'clock that afternoon in order to allow him an opportunity to investigatethe facts in this matter and to file a written answer.The General Counsel thenmoved for summary judgment in accordance with Section 102.20 of the Board'sRules and Regulations,Series 8.Afterhearing oral argument by the GeneralCounsel and by Respondent'scounsel,themotion for summary judgment wasgranted and the hearing closed.In accordance with the Rules and Regulations of the Board,Section 102.20,Series 8,I deem true'the allegations of the complaint herein and make the following -FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF RESPONDENTMid-State Trucking Service is a California corporation with its main office andprincipal place of business located at Fresno, California.It is engaged in thetrucking business.During the year immediately preceding the issuance of the complaint,Respondentperformed services valuedin excessof $100,000 at Lemoore Naval Air Station,California,which services had a substantial impact on the national defense, andduring that same period in the course and conduct of its business operations it per-formed services valued in excess of $150,000 for construction on U.S. Highway 99,an interstate highway,and an essential link in the channels of interstate commerce.Respondent is, and has been at all times material,an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.1Unless otherwise noted, all dates herein mentioned refer to 1962a This terns specifically includes counsel for the General Counsel appearing at thehearing. MID-STATE TRUCKING SERVICEII.THE LABOR ORGANIZATION INVOLVED649Chauffeurs, Teamsters & Helpers, Local #431, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America, is a labor organiza-tionwithin the meaning of the Act and admits to membership employees ofRespondent.III.RESPONDENT'S AGENTSAt'all times material herein, Milton R. Loyd, president, and William Cozine, vicepresident, have been and are agents of Respondent acting on its behalf and aresupervisors within the meaning of Section 2 (11) of the Act.IV.THE UNFAIR LABOR PRACTICESOn or about August 3, Respondent, acting by and through its officers, agents, andrepresentatives, and particularly by President Milton R. Loyd and Vice PresidentWilliam Cozine, constructively discharged employee Edward B. Moxley because hefiled grievances with the Union against Respondent.On or about August 9, Respondent,actingby and through its officers, agents,and representatives, particularly by PresidentMilton R. Loyd, offered to recallto work Edward B. Moxley and employee William Glenn, then on layoff status,if said employees would refrain from filing grievances with the Union.Since on or about August 31, Respondent, acting by and through its officers,agents, and representatives, has failed to reinstate Edward B. Moxley because ofhis activitiesin causingthe Union to file the charge in this matter on his behalfV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section IV, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andsubstantially affect the national defense.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Chauffeurs, Teamsters & Helpers, Local #431, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganiza-tion within the meaning of Section 2(5) of the Act.2.RespondentMid-State Trucking Service, Fresno, California, is engaged incommerce within the meaning of the Act and its operations meet the standards setby the Board for the assertion of jurisdiction.3.By engaging in the conduct described above Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (3) and (4)of the Act.4.By engaging in such conduct and interfering with,restraining,and coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of said findings of fact and conclusions of law, and upon theentire record in the case, it is recommended that Respondent, Mid-State TruckingService, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Chauffeurs, Teamsters & Helpers, Local #431,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, or in any other labor organization, by discriminatorily discharging anyof its employees, or by discriminating in any other manner in regard to their hireor tenure of employment, or any term or condition of employment.(b)Discouraging, interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.2Take the following affirmative action which is necessary to effectuate the policiesof the Act: 650DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Offer to Edward B. Moxley and William Glenn immediate and full reinstate-mentto their former or substantially equivalentpositions,without prejudice to theirseniority or other rights and privileges.(b)Make wholesaidEdward B. Moxley and William Glenn for any loss of paythey may have suffered by reason of the discrimination against them by paymentto each of them of a sum of money equal to that which he would have normallyearned as wages from the date of discrimination to the date of Respondent's offerof reinstatement, less hisnet earningsduring such a period.The backpay shall becomputed and paid in the manner established by the Board,3 and Respondent shallmake available to the Board its payroll and other records to facilitate the determina-tion of theamountsdue.Interest at the rate of 6 percent per annum shall be addedto backpay to be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.(c) Post at its place of business in Fresno, California, copies of the attachednotice marked "Appendix." 4Copies of said notice, to be furnished by the RegionalDirector for the Twentieth Region, shall, after being duly signed by the Respond-ent or its duly authorized representative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenoticesto employees are customarilyposted.Reasonable steps shall be taken by Respondentto insurethat said noticesare notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the TwentiethRegion,inwriting,within20 days of the receipt of this Intermediate Report and Recommended Order, whatsteps Respondent has taken to comply therewith .5$F W. WoolworthCompany,90 NLRB 289.4 In the event that this RecommendedOrderbe adopted by the Board,the words "ADecision andOrder" shallbe substituted for the words"The Recommended Order of aTrial Examiner"in the notice.In thefurtherevent thatthe Board'sOrderbe enforcedby a decreeof a United StatesCourt of Appeals, the words "Pursuantto a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuantto a Decision and Order."a In the event that thisRecommendedOrderbe adoptedby theBoard,this provisionshall be modifiedto read:"Notify said RegionalDirector,inwriting,within 10 daysfrom the date of thisOrder,what steps the Respondent has takento complytherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Chauffeurs, Teamsters & Helpers,Local #431, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or in any other labor organization, by dischargingany of our employees because of their concerted or union activities, nor willwe condition employment on the cessation of those activities,or inany othermanner discriminate in regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT discriminate against employees because they have had chargesfiled in their behalf under the Act.WE WILL NOT in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labororganizations,to join or assist Chauffeurs, Teamsters & Helpers, Local #431, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other labor organization, to bargain collectively through representativesof their own choosing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL offer Edward B. Moxley and William Glennimmediateand fullreinstatement to their former or substantially equivalentpositions,withoutprejudice to their seniority and other rights and privileges, and will make them INDIANA READY MIX CORPORATION651whole for any loss of pay incurred as a result of their discharge with interestthereon at 6 percent per annum.All our employees are free to become or remain members of the above-namedUnion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.MID-STATE TRUCKING SERVICE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,after discharge from the ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employeeshave any question concerning this notice or compliance with its provisions, theymay, communicate directly with the Board'sRegional Office,Room 703, 830 MarketStreet,San Francisco,California,Telephone No. Yukon 6-3500,Extension 3191.Indiana Ready Mix CorporationandCoal,Ice,Building Mate-rial,Supply Drivers, HeavyHaulers,Warehousemen andHelpers, Local Union No.716, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 25-CA-1535.March 00, 1963DECISION AND ORDEROn September 6, 1962, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in this case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.Unlike our dissenting colleagues, we agree with the Trial Examiner'sconclusions that the Union did not make an unconditional applica-tion for reinstatement on behalf of the strikers, and therefore that Re-spondent was under no legal obligation to reinstate the strikers anddid not violate Section 8(a) (1) and (3) by not accepting the Union'sapplication.The essential facts on this issue are as follows : On August 10, 1961,Respondent, a newly formed corporation, took over the business of141 NLRB No. 54.